Citation Nr: 1016828	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  09-15 026 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for sciatica of the left 
lower extremity on a direct basis or secondary to service 
connected degenerative disc disease of the lumbar spine 
(claimed as a left hip disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1980 to September 
1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California. 

The Veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in February 2010, and a 
transcript of this hearing is of record. 


FINDINGS OF FACT

1.  The Veteran has no diagnosed orthopedic disability of the 
left hip and has full range of motion.

2.  The Veteran's left hip pain is secondary to sciatica 
caused by his service connected degenerative disc disease of 
the lumbar spine.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
sciatica of the left lower extremity secondary to service 
connected degenerative disc disease of the lumbar spine have 
been met.  38 U.S.C.A. §§ 1110, 1112, 1131(West 2002); 38 
C.F.R.  §§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for a left hip 
disability.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2009).  Similarly, any increase in 
severity of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
non-service-connected disease, will be service-connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the non-service-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.

In cases of aggravation of a veteran's non-service-connected 
disability by a service-connected disability, the veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2009).  

The Veteran has complained of pain in his left hip of many 
years duration, which he has attributed to changes in his 
gait secondary to a foot problem that originated in service.  

There is no objective medical evidence of an orthopedic 
disability of the Veteran's right hip.  X-ray evidence is 
negative for any evidence of degenerative joint disease, and 
the Veteran has full range of motion.  While x-rays do show a 
slight irregularity of the superior left acetabulum, a VA 
examiner opined in August 2009 that these are "incidental 
findings on a clinical basis."  Such facts provide highly 
probative evidence against this claim. 

Under 38 U.S.C.A. § 1131, a claimant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998).  While the Veteran has complained 
of left hip pain and the Board finds his testimony to be 
credible, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  

However, while there is no evidence of an orthopedic 
disability of the left hip for which service connection can 
be granted, the Board notes that VA records contain a 
diagnosis of sciatica, to which the Veteran's left hip pain 
was attributed.  

Additionally, the Veteran was afforded a VA examination in 
August 2009 to determine the etiology of his left hip 
disability.  Following an examination and a review of the 
Veteran's claims folder, including the Veteran's service 
treatment records and VA medical records, the examiner 
diagnosed the Veteran with left hip pain secondary to 
referred pain from extensive lumbar disc disease and 
sciatica.  He concluded that there was "no evidence of 
primary hip pathology in the left hip" and that the 
Veteran's left hip complaints are related to his severe 
degenerative disc disease and radiculopathy of the lumbar 
spine, a service connected disability.  

Based on this evidence, the Board finds that entitlement to 
service connection for sciatica of the left lower extremity, 
claimed by the Veteran as a left hip disability, should be 
granted secondary to the Veteran's service connected 
degenerative disc disease of the lumbar spine.  The nature 
and extent of the disability secondary to the back is not 
before the Board at this time.   



The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, either the duty to notify or the 
duty to assist need not be further discussed.  


ORDER

Entitlement to service connection for sciatica of the left 
lower extremity, claimed as a left hip disability, is granted 
secondary to the Veteran's service connected degenerative 
disc disease of the lumbar spine.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


